Exhibit 10.4

FIRST SUPPLEMENTAL INDENTURE

This Supplemental Indenture, dated as of June 2, 2006 (this “Supplemental
Indenture”), is entered into by and among Cellu Tissue Holdings, Inc. (together
with its successors and assigns, the “Company”), the Subsidiary Guarantors under
(and as defined in) the Indenture referred to below and The Bank of New York
Trust Company, N.A., as successor to The Bank of New York, as Trustee under the
Indenture referred to below (the “Trustee”).

WITNESSETH:

WHEREAS, the Company, the Subsidiary Guarantors and the Trustee have heretofore
executed and delivered an Indenture, dated as of March 12, 2004 (as amended,
supplemented, waived or otherwise modified, the “Indenture”), pursuant to which
an aggregate principal amount of $162.0 million of 9¾% Senior Secured Notes due
2010 of the Company (the “Securities”) were issued and are outstanding;

WHEREAS, Section 9.2 of the Indenture provides that the Company, the Subsidiary
Guarantors and the Trustee may amend or supplement the Indenture, subject to
certain exceptions, with the written consent of the Holders (as defined in the
Indenture) of at least a majority in principal amount of the Securities then
outstanding;

WHEREAS, the Company distributed a consent solicitation statement dated May 9,
2006 (the “Statement”), and a supplement thereto dated May 24, 2006 (the
“Supplement”), in order to, among other things, solicit consents from the
Holders to the proposed amendments to the Indenture described in the Statement,
as modified by the Supplement (the “Amendments”);

WHEREAS, Holders of at least a majority in principal amount of the Securities
outstanding have given and, as of the date hereof, have not withdrawn, their
consent to the Amendments; and

WHEREAS, this Supplemental Indenture has been duly authorized by all necessary
corporate action on the part of the Company and the Subsidiary Guarantors;

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Company, the Subsidiary Guarantors and the Trustee mutually covenant and agree
as follows:


ARTICLE I
DEFINITIONS


SECTION 1.1. DEFINED TERMS. AS USED IN THIS SUPPLEMENTAL INDENTURE, TERMS
DEFINED IN THE INDENTURE OR IN THE PREAMBLE OR RECITALS HERETO ARE USED HEREIN
AS THEREIN DEFINED. THE WORDS “HEREIN,” “HEREOF” AND “HEREBY” AND OTHER WORDS OF
SIMILAR IMPORT USED IN THIS SUPPLEMENTAL INDENTURE REFER TO THIS SUPPLEMENTAL
INDENTURE AS A WHOLE AND NOT TO ANY PARTICULAR SECTION HEREOF.


--------------------------------------------------------------------------------




ARTICLE II
AMENDMENTS


 


SECTION 2.1. AMENDMENTS TO SECTION 1.1. THE DEFINITION OF “CHANGE OF CONTROL” IN
SECTION 1.1 OF THE INDENTURE IS HEREBY AMENDED BY DELETING CLAUSE (1) THEREOF
AND REPLACING IT IN ITS ENTIRETY WITH THE FOLLOWING:

“(1)         prior to the first public offering of Common Stock of the Company
or Holdings, the Permitted Holders, or Weston Presidio V, L.P. or any Affiliate
of Weston Presidio V, L.P., cease to be the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act), directly or indirectly, of a
majority in the aggregate of the total voting power of the Voting Stock of the
Company or Holdings, whether as a result of the issuance of securities of the
Company or Holdings, any merger, consolidation, liquidation or dissolution of
the Company or Holdings, any direct or indirect transfer of securities by any
Permitted Holder, or Weston Presidio V, L.P. or any Affiliate of Weston Presidio
V, L.P., or otherwise (for purposes of this clause (1) and clause (2) below, the
Permitted Holders, or Weston Presidio V, L.P. or any Affiliate of Weston
Presidio V, L.P., shall be deemed to beneficially own any Voting Stock of an
entity (the “specified entity”) held by any other entity (the “parent entity”)
so long as the Permitted Holders, or Weston Presidio V, L.P. or any Affiliate of
Weston Presidio V, L.P., as the case may be, beneficially own (as so defined),
directly or indirectly, in the aggregate a majority of the voting power of the
Voting Stock of the parent entity); or”


SECTION 2.2. AMENDMENTS TO SECTION 3.3.


(A)           SECTION 3.3(B) OF THE INDENTURE IS HEREBY AMENDED BY DELETING THE
WORD “AND” AT THE END OF CLAUSE (14), REPLACING THE PERIOD AT THE END OF CLAUSE
(15) WITH “; AND” AND ADDING THE FOLLOWING NEW CLAUSE (16):


“(16)       SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, CASH DIVIDENDS (THE “CONTINGENT PAYMENT DISTRIBUTIONS”) TO HOLDINGS
IN ORDER TO PERMIT HOLDINGS TO MAKE CONTINGENT PAYMENTS TO FORMER STOCKHOLDERS
OF HOLDINGS AS ADDITIONAL CONSIDERATION FOR THE MERGER OF CELLU ACQUISITION
CORPORATION WITH AND INTO HOLDINGS PURSUANT TO THE TERMS OF THE MERGER
AGREEMENT, DATED AS OF MAY 8, 2006, AMONG CELLU PARENT CORPORATION, CELLU
ACQUISITION CORPORATION AND HOLDINGS AND TO PERMIT HOLDINGS TO MAKE OTHER
PAYMENTS IN RESPECT OF ADJUSTMENTS TO THE MERGER CONSIDERATION SPECIFIED IN SUCH
MERGER AGREEMENT; PROVIDED THAT THE AGGREGATE AMOUNT OF CONTINGENT PAYMENT
DISTRIBUTIONS SHALL NOT EXCEED, AT ANY TIME OF DETERMINATION, THE LESSER OF
(A) $20.0 MILLION AND (B) 1.5 MULTIPLIED BY THE EXCESS, IF ANY, OF (I) THE
HIGHEST ANNUAL EBITDA (AS DEFINED IN SUCH MERGER AGREEMENT AS IN EFFECT ON THE
DATE HEREOF) OF THE COMPANY DURING ANY FISCAL YEAR ENDING ON OR AFTER
FEBRUARY 28, 2007 OVER (II) $40.0 MILLION; AND PROVIDED FURTHER THAT ANY
CONTINGENT PAYMENT DISTRIBUTIONS MADE WILL BE EXCLUDED IN SUBSEQUENT
CALCULATIONS OF THE AMOUNT OF RESTRICTED PAYMENTS.”

2


--------------------------------------------------------------------------------





 


(B)           SECTION 3.3(B) OF THE INDENTURE IS HEREBY AMENDED BY DELETING THE
FIRST FULL PARAGRAPH FOLLOWING THE NUMBERED PARAGRAPHS THEREOF AND REPLACING IT
IN ITS ENTIRETY WITH THE FOLLOWING:


“NOTWITHSTANDING THE FOREGOING, EXCEPT AS PERMITTED BY CLAUSES (1), (7), (8),
(9), (10), (11) OR (16) OF THE PREVIOUS PARAGRAPH, UNTIL THE SECOND ANNIVERSARY
OF THE ISSUE DATE, THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS
RESTRICTED SUBSIDIARIES, DIRECTLY OR INDIRECTLY, TO (A) DECLARE OR PAY ANY
DIVIDEND OR MAKE ANY DISTRIBUTION ON OR IN RESPECT OF ITS CAPITAL STOCK TO ANY
HOLDER OF CAPITAL STOCK OR (B) PURCHASE, REDEEM, RETIRE OR OTHERWISE ACQUIRE FOR
VALUE ANY CAPITAL STOCK OF THE COMPANY OR ANY DIRECT OR INDIRECT PARENT OF THE
COMPANY HELD BY ANY HOLDER OF CAPITAL STOCK. FOLLOWING THE SECOND ANNIVERSARY OF
THE ISSUE DATE, THE COMPANY MAY, AND MAY PERMIT ITS RESTRICTED SUBSIDIARIES TO,
MAKE SUCH DECLARATIONS, DISTRIBUTIONS, PAYMENTS, PURCHASES, REDEMPTIONS,
RETIREMENTS OR ACQUISITIONS, PROVIDED THAT THE CONSOLIDATED COVERAGE RATIO FOR
THE COMPANY AND ITS RESTRICTED SUBSIDIARIES IS AT LEAST 2.50 TO 1.00.”


SECTION 2.3. AMENDMENT TO SECTION 3.8. SECTION 3.8 OF THE INDENTURE IS HEREBY
AMENDED BY DELETING CLAUSE (8) OF THE SECOND PARAGRAPH THEREOF AND REPLACING IT
IN ITS ENTIRETY WITH THE FOLLOWING:


“(8)         SO LONG AS NO DEFAULT OR EVENT OF DEFAULT SHALL HAVE OCCURRED AND
BE CONTINUING, UP TO $450,000 OF CONSULTING AND MANAGEMENT FEES PAYABLE ANNUALLY
TO WESTON PRESIDIO SERVICE COMPANY LLC OR ANY OF ITS AFFILIATES.”


ARTICLE III
MISCELLANEOUS


SECTION 3.1. EFFECTIVENESS OF SUPPLEMENTAL INDENTURE. UPON THE EXECUTION AND
DELIVERY OF THIS SUPPLEMENTAL INDENTURE BY THE COMPANY, EACH OF THE SUBSIDIARY
GUARANTORS AND THE TRUSTEE, THE INDENTURE SHALL BE SUPPLEMENTED IN ACCORDANCE
HEREWITH, AND THIS SUPPLEMENTAL INDENTURE SHALL FORM A PART OF THE INDENTURE FOR
ALL PURPOSES, AND EVERY HOLDER OF NOTES HERETOFORE OR HEREAFTER AUTHENTICATED
AND DELIVERED UNDER THE INDENTURE SHALL BE BOUND HEREBY; PROVIDED, THAT THE
AMENDMENTS TO THE INDENTURE SET FORTH IN ARTICLE II OF THIS SUPPLEMENTAL
INDENTURE SHALL NOT BECOME OPERATIVE, AND SHALL NOT HAVE THE EFFECT OF AMENDING
OR OTHERWISE MODIFYING THE TERMS OF THE INDENTURE IN ANY WAY, UNLESS AND UNTIL
THE MERGER (AS DEFINED IN THE STATEMENT, AS MODIFIED BY THE SUPPLEMENT) IS
CONSUMMATED AND THE OTHER CONDITIONS TO THE SOLICITATION OF HOLDERS TO THE
AMENDMENT SET FORTH IN THE STATEMENT, AS MODIFIED BY THE SUPPLEMENT, ARE
SATISFIED OR WAIVED.


SECTION 3.2. TRUST INDENTURE ACT CONTROLS. IF AND TO THE EXTENT THAT ANY
PROVISION OF THIS SUPPLEMENTAL INDENTURE LIMITS, QUALIFIES OR CONFLICTS WITH
ANOTHER PROVISION THAT IS REQUIRED TO BE INCLUDED IN THIS SUPPLEMENTAL INDENTURE
BY THE TIA, THE PROVISION REQUIRED BY THE TIA SHALL CONTROL. EACH SUBSIDIARY
GUARANTOR, IN ADDITION TO PERFORMING ITS OBLIGATIONS UNDER ITS SUBSIDIARY
GUARANTY, SHALL PERFORM SUCH OTHER OBLIGATIONS AS MAY BE IMPOSED UPON IT WITH
RESPECT TO THIS SUPPLEMENTAL INDENTURE UNDER THE TIA.

3


--------------------------------------------------------------------------------





SECTION 3.3. SUCCESSORS. ALL AGREEMENTS OF THE COMPANY AND EACH SUBSIDIARY
GUARANTOR IN THIS SUPPLEMENTAL INDENTURE AND THE SECURITIES SHALL BIND THEIR
RESPECTIVE SUCCESSORS. ALL AGREEMENTS OF THE TRUSTEE IN THIS SUPPLEMENTAL
INDENTURE SHALL BIND ITS SUCCESSORS.


SECTION 3.4. PARTIES. NOTHING EXPRESSED OR MENTIONED HEREIN IS INTENDED OR SHALL
BE CONSTRUED TO GIVE ANY PERSON, FIRM OR CORPORATION, OTHER THAN THE HOLDERS
FROM TIME TO TIME AND THE TRUSTEE, ANY LEGAL OR EQUITABLE RIGHT, REMEDY OR CLAIM
UNDER OR IN RESPECT OF THIS SUPPLEMENTAL INDENTURE OR THE INDENTURE OR ANY
PROVISION HEREIN OR THEREIN CONTAINED.


SECTION 3.5. GOVERNING LAW. THIS SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


SECTION 3.6. SEVERABILITY CLAUSE. IN CASE ANY PROVISION IN THIS SUPPLEMENTAL
INDENTURE SHALL BE INVALID, ILLEGAL OR UNENFORCEABLE, THE VALIDITY, LEGALITY AND
ENFORCEABILITY OF THE REMAINING PROVISIONS SHALL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED THEREBY AND SUCH PROVISION SHALL BE INEFFECTIVE ONLY TO THE EXTENT OF
SUCH INVALIDITY, ILLEGALITY OR UNENFORCEABILITY.


SECTION 3.7. RATIFICATION OF INDENTURE; SUPPLEMENTAL INDENTURES PART OF
INDENTURE. EXCEPT AS EXPRESSLY AMENDED HEREBY, THE INDENTURE IS IN ALL RESPECTS
RATIFIED AND CONFIRMED, AND ALL THE TERMS, CONDITIONS AND PROVISIONS THEREOF
SHALL REMAIN IN FULL FORCE AND EFFECT WITHOUT OFFSET, DEFENSE ON COUNTERCLAIM.
THIS SUPPLEMENTAL INDENTURE SHALL FORM A PART OF THE INDENTURE FOR ALL PURPOSES,
AND EVERY HOLDER OF SECURITIES HERETOFORE OR HEREAFTER AUTHENTICATED AND
DELIVERED SHALL BE BOUND HEREBY. THE TRUSTEE MAKES NO REPRESENTATION OR WARRANTY
AS TO THE VALIDITY OR SUFFICIENCY OF THIS SUPPLEMENTAL INDENTURE OR WITH RESPECT
TO THE RECITALS CONTAINED HEREIN, ALL OF WHICH RECITALS ARE MADE SOLELY BY THE
OTHER PARTIES HERETO.


SECTION 3.8. COUNTERPARTS. THE PARTIES HERETO MAY SIGN ONE OR MORE COPIES OF
THIS SUPPLEMENTAL INDENTURE IN COUNTERPARTS, ALL OF WHICH TOGETHER SHALL
CONSTITUTE ONE AND THE SAME AGREEMENT.


SECTION 3.9. HEADINGS. THE HEADINGS OF THE ARTICLES AND THE SECTIONS IN THIS
SUPPLEMENTAL INDENTURE ARE FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT BE
DEEMED TO ALTER OR AFFECT THE MEANING OR INTERPRETATION OF ANY PROVISIONS
HEREOF.


SECTION 3.10. TRUSTEE. THE TRUSTEE MAKES NO REPRESENTATIONS AS TO THE VALIDITY
OR SUFFICIENCY OF THIS SUPPLEMENTAL INDENTURE. THE RECITALS AND STATEMENTS
HEREIN ARE DEEMED TO BE THOSE OF THE COMPANY AND THE SUBSIDIARY GUARANTORS AND
NOT OF THE TRUSTEE.

Signatures follow.

4


--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Supplemental Indenture
to be duly executed as of the date first above written.

 

THE BANK OF NEW YORK TRUST

 

COMPANY, N.A., as Trustee

 

 

 

 

 

By:

/s/ Peter M. Murphy

 

 

Name:

Peter M. Murphy

 

 

Title:

Vice President

 

 

 

 

 

CELLU TISSUE HOLDINGS, INC.

 

 

 

 

 

By:

By:/s/ Russell C. Taylor

 

 

Name:

Russell C. Taylor

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

CELLU TISSUE CORPORATION — NATURAL DAM

 

CELLU TISSUE CORPORATION — NEENAH

 

CELLU TISSUE LLC

 

INTERLAKE ACQUISITION CORPORATION LIMITED

 

MENOMINEE ACQUISITION CORPORATION

 

VAN PAPER COMPANY

 

VAN TIMBER COMPANY

 

 

 

 

 

By:

By: /s/ Russell C. Taylor

 

 

Name:

 Russell C. Taylor

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

COASTAL PAPER COMPANY

 

 

 

 

 

By:

Van Paper Company, its managing partner

 

 

 

 

 

By:

/s/ Russell C. Taylor

 

 

Name:

Russell C. Taylor

 

 

Title:

President and Chief Executive Officer

 

5


--------------------------------------------------------------------------------